Case 3:20-cv-00418-TAD-KLH Document 21 Filed 09/15/20 Page 1 of 1 PageID #: 141




                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

ANNA MAGEE, ET AL.                                         CASE NO. 3:20-CV-00418

VERSUS                                                     JUDGE TERRY A. DOUGHTY

DICKS SPORTING GOODS, INC.                                 MAG. JUDGE KAREN L. HAYES

                                       JUDGMENT
         The Report and Recommendation of the Magistrate Judge having been considered, no

 objections thereto having been filed, and finding that same is supported by the law and the record

 in this matter,

         IT IS ORDERED that the request to remand [Doc. No. 11] filed by Plaintiffs Anna

 Magee and Andrew Magee is hereby GRANTED, and that the above-captioned cause is hereby

 remanded to the Fourth Judicial District Court for the Parish of Ouachita, State of Louisiana,

 whence it was removed. 28 U.S.C. ' 1447(e).

         MONROE, LOUISIANA, this 15th day of September, 2020.




                                                    _____________________________________
                                                     TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE
